


110 HR 7290 IH: To amend the Internal Revenue Code of 1986 to expand the

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7290
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  credit for renewable electricity production to include electricity produced
		  from biomass for on-site use.
	
	
		1.Modification of renewable
			 electricity production credit for biomass facilities
			(a)In
			 generalSubsection (e) of
			 section 45 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(12)Credit allowed
				for electricity produced from biomass for on-site useIn the case
				of electricity produced after December 31, 2008, at any facility described in
				paragraph (2) or (3) of subsection (d) which is equipped with a metering device
				to determine electricity consumption or sale, subsection (a)(2) shall be
				applied without regard to subparagraph (B) thereof with respect to such
				electricity produced and consumed at such
				facility.
					.
			(b)Credit period
			 for electricity produced from open-loop biomass for on-site
			 useSubparagraph (B) of section 45(b)(4) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 clause (ii) or clause (iii) in clause (i) and inserting
			 clause (ii), (iii), or (iv),
				(2)by
			 redesignating clause (iii) as clause (iv), and
				(3)by inserting after
			 clause (ii) the following new clause:
					
						(iii)Electricity
				produced for on-site use at certain open-loop biomass
				facilitiesIn the case of electricity produced and consumed as
				described in subsection (e)(12) at any facility described in subsection
				(d)(3)(A)(ii) which is placed in service before the date of the enactment of
				this clause, the 5-year period beginning on January 1, 2009, shall be
				substituted for the 10-year period in subsection
				(a)(2)(A)(ii).
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
